DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 5-13, 17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently amended and claimed the lighting device for a motor vehicle including the first lighting module, the second lighting module, and the control unit.  The prior art fail to teach or suggest the combination of structural and functional limitations claimed therein, specifically to the details and dispositions of the above elements relative to one another, and in particular to the control unit configured to selectively control individual pixels of the first and second beams so as to project a motif in the global beam, wherein the pixelized first beam includes a number of pixels greater than the number of pixels of the pixelized low beam type second beam, the pixelized first beam extends in the global beam above and below an upper cut-off of the pixelized low beam type second beam, with some of the pixels included in the pixelized first beam completely arranged above and adjacent to the upper cut-off of the pixelized low beam type second beam to form the oblique cut-off portion, and the control unit is further configured to selectively control the luminous intensity of the pixels of the first and second beams within the projection zone and the some of the pixels of the first beams within the oblique cut-off portion so as to generate a contrast between the pixels of the first and second beams within the projection zone and the some of the pixels of the first beams within the oblique cut-off portion.
All subsequent claims are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but not exhaustive: U.S. Patent 10,066,799 to Bhakta that teaches a pixelated projection vehicle lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Tuesday, December 28, 2021

/Jason M Han/Primary Examiner, Art Unit 2875